DETAILED ACTION
The instant action is in response to application 11 Sept 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title is objected to not being descriptive.  Examiner suggests emphasizing the claimed parallel conversion and gain changing.
The specification is objected to for the following informalities:
¶2 requires revision. As written it seems as if the system is requesting a smaller size rather than a user or another person.  
¶3: “PTL 1” should be “PTL 1 (JP-A-61-14961)”.
¶5 should mention that the shunt control corresponds to the current control.
¶6 is a run-on sentence, and is not proper English.  Applicant is cordially reminded that they are only limited to one sentence in the claims.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 13 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Komatsu (US 20180097454).
As to claim 1,  Komatsu discloses A power conversion apparatus, comprising: a plurality of chopper circuits connected in parallel (Fig. 2, L1, and switches connected to 1151 forms 1 chopper and L2 and switches connected to 1152 forms the other); reactor current detectors which detect reactor currents of the chopper circuits (Fig. 2, 1151, 1152), respectively; an output voltage detector (Fig. 2, 1092) which detects an output voltage; and a control device (Fig. 2, ECU) which, having a shunt controller which carries out shunt control based on the detected reactor currents (Fig. 6, 123,125) and a voltage controller (Fig. 6, 121) which carries out voltage control based on the detected output voltage, controls the output voltage of the chopper circuits so that the reactor currents of the plurality of chopper circuits are equal to each other (¶88 “The drift current amount calculation unit 123 and the equalization controller 125 are means which take charge of a control for equalizing the phase currents which flow in the two converters”).
As to claim 2, Komatsu discloses wherein the duties of gate signals of the chopper circuits are the sum of a value with which to cause the detected output voltage to follow a target value and values with which to control so that the respective detected reactor currents of the chopper circuits are equal to each other, and the sum of the values with which to control so that the reactor currents of the chopper circuits are equal to each other is zero (Fig. 6, D, ΔD).
As to claim 3, Komatsu discloses wherein the duties of the gate signals of the chopper circuits are outputted as target values of the reactor currents in order to cause the detected 
As to claim 4, Komatsu discloses wherein a portion or all of reactors of one of the chopper circuits are magnetically coupled to corresponding reactors of another chopper circuit (See Fig. 2, the reactors are magnetically coupled).
As to claim 13, Komatsu discloses wherein the absolute value (ΔD) of the value of a shunt control duty limiter is a value which is equal to or smaller than the difference between an ON duty (D) calculated by the output voltage control and the upper limit of an output voltage control duty limiter (¶18 “the second determination unit sets an upper limit value or a lower limit value of the correction duty ratio based on an amplitude of total currents flowing in the conversion module or the target current.”), or the difference between the ON duty calculated by the output voltage control (D-ΔD) and the lower limit of the output voltage control duty limiter (the lower limit of ΔD is zero, which the system cannot go below).
Claim(s) 1-3, 5, 12 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Shimomugi (JP 2014057521).
As to claim 1 Shimomugi discloses a power conversion apparatus, comprising: a plurality of chopper circuits connected in parallel (Fig. 13, items 4a/4b, 5a/5b, 6a/6b); reactor current detectors (8a/8b) which detect reactor currents of the chopper circuits, respectively; an output voltage detector  (9) which detects an output voltage; and a control device (10) which, having a shunt controller (Fig. 14, 24a/24b) which carries out shunt control based on the detected reactor currents and a voltage controller (Fig. 14, item 23) which carries out voltage control based on the detected output voltage, controls the output voltage of the chopper circuits so that the reactor currents of the plurality of chopper circuits are equal to each other (Fig. 14 shows that both currents are driven to IDC*).
As to claim 2, Shimomugi discloses wherein the duties of gate signals of the chopper circuits are the sum of a value with which to cause the detected output voltage to follow a target 
As to claim 3, Shimomugi discloses wherein the duties of the gate signals of the chopper circuits are outputted as target values (pulse a/b)of the reactor currents in order to cause the detected output voltage to follow the target value, and the reactor currents of the chopper circuits are calculated based on the deviation between the target values of the reactor currents (Fig. 14).
As to claim 5, Shimomugi discloses wherein the control device is a device which can perform a digital calculation (¶13 “This switching control means 10 is comprised using arithmetic means, such as a microcomputer, for example.”).
As to claim 12, Shimougi discloses wherein the shunt controller changes a gain using an operating condition (the operating gain changes depends on the difference between the output voltage and Vo*.  When the difference is negligible, the gain is zero, otherwise it is a non-zero value).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimomugi (JP 2014057521) in view of Krishnamurthy (US 2011/0267019).

Krishnamurthy teaches wherein the reactor current detectors each carry out four or more times of sampling per switching cycle (¶114 “Total current i.sub.tot[k] 718 is updated upon a subsequent sample cycle of ADC 716, and i.sub.tot[k] 718 is updated substantially immediately thereafter. Total current indication i.sub.tot[k] 718 thus represents an instantaneous, or nearly instantaneous total of phase currents 712-1 through 712-N.”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimomugi to use the instantaneous current reading to improve transient response.  
Claims 7, 8, 10, 11  are rejected under 35 U.S.C. 103 as being unpatentable over Shimomugi (JP 2014057521).
As to claim 7, Shimomugi discloses wherein the reactor current detectors are each provided with a low-pass filter (the PI controller acts as a low pass filter, due to the integration).  He does not explicitly disclose with a cutoff frequency of 1/10 or less of a switching frequency.  However, this is obvious.  Note that the frequency can only be above, below, or equaly to 1/10 of the switching frequency.  A higher cutoff frequency provides faster response times and a lower cutoff improves stability. The expected advantages of each are well known and predictable in the art and therefore not patentable.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
	As to claim 8, Shimougi discloses wherein a of low-pass filters is provided at the subsequent stages of the reactor current detectors (PI controller), adopting a configuration such that the outputs of the low-pass filters are inputted into the control device (Fig. 14).  Shimougi does not explicitly disclose a plurality of low-pass filters different in time constant are provided at 
	As to claim 10, Shimogui disclsoes wherein the shunt controller is a PID controller (A PI controller is explicitly shown, correlating with D=0).
	As to claim 11, Shimougi discloses wherein the control device has both an integrator which uses the output of a low-pass filter of a time constant which can remove the ripple current of the reactor current and a proportioner which uses the output of a low-pass filter of a time constant which cannot remove the ripple current of the reactor current (this is what a PI controller does, as shown in Fig 14).
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839